The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 20, 2018

                               2018COA138

No. 17CA0130 People in Interest of A.V. — Juvenile Court —
Delinquency — Sentencing — Restitution

     In this juvenile restitution case, a division of the court of

appeals interprets the juvenile restitution statute, section 19-2-918,

C.R.S. 2018, to conclude that a court does not need to consider or

make findings concerning whether the total restitution amount

would cause “serious hardship or injustice” to the juvenile, contrary

to the holding in People in Interest of A.R.M., 832 P.2d 1093, 1096

(Colo. App. 1992), where another division of this court interpreted

an earlier version of the statute which specifically permitted

consideration of “serious hardship or injustice.”

     The division further concludes that the juvenile waived his

causation argument as to the dismissed arson count, and that the

invoices submitted with a victim impact statement constituted
sufficient evidence to support the restitution ordered for that victim.

The restitution orders are affirmed.
COLORADO COURT OF APPEALS                                    2018COA138


Court of Appeals No. 17CA0130
Weld County District Court Nos. 16JD123, 16JD124 & 16JD141
Honorable Randall C. Lococo, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of A.V.,

Juvenile-Appellant.


                               ORDERS AFFIRMED

                                    Division VI
                            Opinion by JUDGE FREYRE
                           Terry and Navarro, JJ., concur

                           Announced September 20, 2018


Cynthia H. Coffman, Attorney General, Christine C. Brady, Senior Assistant
Attorney General, Denver, Colorado, for Petitioner-Appellee

Nicole M. Mooney, Alternate Defense Counsel, Denver, Colorado, for Juvenile-
Appellant
¶1    A.V., a juvenile, appeals the juvenile court’s restitution orders

 stemming from a global disposition of several different cases. He

 challenges causation and estimated costs in the burglary of the

 Country Inn Restaurant, the sufficiency of the evidence in a

 dismissed count for burglary of the Animal Attractions Pet Store,

 and the absence of specific reasonableness findings concerning

 total restitution. We reject his contentions as to the Country Inn

 restitution orders and conclude that he waived his causation

 argument. We affirm the Animal Attractions order because the

 record supports the court’s findings. As a matter of first

 impression, in Part V of this opinion, we interpret the juvenile

 restitution statute and conclude that amendments occurring in

 1996 and 2000, removing the language on which A.V. relies, no

 longer require the juvenile court to make specific reasonableness

 findings before imposing restitution. Therefore, we affirm the

 court’s restitution orders.

                           I.   Background

¶2    In early 2016, a series of home and business burglaries

 occurred in Greeley. They all occurred in the same general location,

 at night, and several were accomplished by breaking a back door or


                                   1
 window. The victim businesses included Boost Mobile Cellular,

 Blue Mug Coffee, Taste of Philly, Animal Attractions Pet Store, CG

 Vapors, and the Country Inn Restaurant. The Country Inn also

 sustained extensive fire damage in the burglary, and the fire

 destroyed most of the business.

¶3    Police apprehended A.V. and an accomplice fleeing from one of

 the home burglaries. The accomplice confessed and implicated A.V.

 When questioned, A.V. admitted being in the backyard of the home

 during the burglary and provided details of other burglaries in the

 same general area. In particular, he described the burglaries of

 Taste of Philly, Blue Mug Coffee, Animal Attractions, Country Inn,

 and CG Vapors. He also possessed a lizard from Animal Attractions

 and was wearing shoes whose prints matched shoeprints found at

 the other burglary scenes.

¶4    During a search of A.V.’s home, police recovered a vape pen

 stolen from CG Vapors, two mobile phones stolen from Boost

 Mobile, a distinctive backpack and hat that matched those seen on

 surveillance video from Taste of Philly, and the lizard. Thereafter,

 the prosecution charged A.V. in five separate cases: (1) 16JD123

 (Taste of Philly); (2) 16JD124 (Country Inn); (3) 16JD141 (home


                                   2
 burglaries); (4) 16JD121 (Animal Attractions and CG Vapors); and

 (5) 16JD118 (Boost Mobile). A.V. pleaded guilty to one count in

 16JD123, one count in 16JD124, and two counts in 16JD141 in

 exchange for the dismissal of the remaining counts and cases

 16JD121 and 16JD118.

¶5    As part of this global disposition and as relevant here, A.V.

 pleaded guilty to second degree burglary of the Country Inn in

 exchange for the dismissal of the remaining counts, including first

 degree arson. In the written plea agreement, A.V. stipulated to a

 factual basis and agreed to pay restitution to the victims of the

 dismissed counts. Similarly, A.V. pleaded guilty to second degree

 burglary in the Taste of Philly case in exchange for the dismissal of

 the remaining counts and the dismissal of the Animal Attractions,

 CG Vapors, and Boost Mobile cases. He stipulated to a factual

 basis and agreed to pay restitution to the victims of the dismissed

 counts and cases in the plea agreement.1




 1 A.V. similarly resolved other cases, not at issue here, in which he
 stipulated to a factual basis and restitution for victims of the
 dismissed counts and dismissed cases.

                                   3
¶6    The prosecution requested $682,600 in restitution for the

 Country Inn case and $8119.202 for the dismissed Animal

 Attractions case. Before the restitution hearing began, the

 prosecutor stated his understanding that A.V.’s stipulation to a

 factual basis in each case (including the dismissed cases) included

 and constituted a stipulation to causation. Defense counsel

 responded, “I think that’s the understanding of how things go here.”

 Consistent with this understanding, the court took judicial notice of

 the court files in each case, including the warrantless arrest

 affidavits.

¶7    During argument, A.V. conceded that he owed $470,874.47

 (costs incurred to date) in the Country Inn case, which represented

 the repair and reconstruction expenses resulting from the arson.

 He asked the court to order that amount, and contested only the

 estimated costs of $211,759.53 to complete the repairs. As to

 Animal Attractions, the prosecution called no witnesses and relied



 2 Taste of Philly and CG Vapors did not request restitution, but A.V.
 agreed to pay Animal Attractions and Boost Mobile restitution as
 part of the plea agreement. Animal Attractions requested $2564.42
 and its insurer requested $2938.74. Boost Mobile and its insurer
 requested $2616.04.

                                   4
 on invoices submitted to victims’ compensation3 for reimbursement.

 A.V. argued that these invoices alone were insufficient to establish

 an amount owed.

¶8    In a detailed oral order, the juvenile court concluded that the

 testimony of Country Inn’s owner, the insurer’s attorney, and the

 admitted exhibits established restitution of $1000 to Country Inn’s

 owner for the deductible and $681,600 to Country Inn’s insurer for

 the repair work. The court found that A.V.’s stipulation to a factual

 basis, coupled with the similarities between the Country Inn

 burglary and the other burglaries, showed that “[A.V.]’s conduct

 more likely than not was the proximate cause of the damage and

 the claimed injuries at the Country Inn and that of their insurers.”

¶9    The juvenile court further found that the loss amounts

 submitted by Animal Attractions and its insurer in the victim

 impact statements sufficiently established the victims’ losses to

 order restitution in the amount requested. The court found that

 A.V.’s conduct proximately caused the claimed losses based on the



 3 Section 24-4.1-105, C.R.S. 2018, permits crime victims to apply
 for compensation from the victim compensation board by
 submitting documents demonstrating damages.

                                   5
  stipulated factual basis and the judicially noticed information in the

  affidavits for warrantless arrest.

            II.   A.V. Waived His Proximate Cause Challenge

¶ 10   A.V. contends that no facts exist to show that he caused the

  Country Inn fire and that the prosecution failed to meet its burden

  of proving proximate cause for these claimed losses. We conclude

  that under the unique facts of this case, A.V. waived his challenge

  to proximate cause by (1) stipulating to a factual basis in the plea

  agreement and at the providency hearing; (2) stipulating to pay

  restitution to the victims of the dismissed counts (in this case the

  arson count) in the plea agreement; (3) agreeing with the prosecutor

  before the restitution hearing that A.V.’s stipulated factual bases in

  all cases included a stipulation to causation; and (4) asking the

  court to order $470,874.47 for losses related to the dismissed arson

  count.

                         A.   Standard of Review

¶ 11   A.V. admits that he did not challenge proximate cause in the

  juvenile court, but asserts that sufficiency of the evidence may be

  raised for the first time on appeal. Relying on section 18-1-409,

  C.R.S. 2018, and C.A.R. 4, he reasons that because restitution is


                                       6
  part of a sentence and because the statute provides a right to

  directly appeal a sentence — including the sufficiency and the

  accuracy of the information on which it is based — we should

  review his claim de novo.

¶ 12   The People respond that A.V. waived this alleged error. See

  People v. Rediger, 2018 CO 32, ¶ 39. For this argument, they rely

  on A.V.’s stipulation to a factual basis in all cases and all counts,

  including dismissed cases and dismissed counts, his agreement to

  pay restitution to the victims of dismissed counts, and his request

  for the court to specifically order $470,874.47 in restitution for the

  dismissed arson count. For the reasons described below, we agree

  with the People.

                              B.   Waiver Law

¶ 13   “When a party specifically removes issues from a trial court’s

  consideration, the party has waived those issues and we may not

  review them on appeal.” People v. Geisick, 2016 COA 113, ¶ 16. A

  valid waiver requires “that the defendant intentionally relinquish[] a

  known right or privilege.” Rediger, ¶ 39; see also People v. Smith,

  2018 CO 33, ¶ 17. This approach includes fundamental

  constitutional rights. Rediger, ¶ 39; People v. Stackhouse, 2015 CO


                                     7
48, ¶ 8. We must “indulge every reasonable presumption against

waiver,” Rediger, ¶ 39 (quoting People v. Curtis, 681 P.2d 504, 514

(Colo. 1984)). Therefore, to determine whether a party has removed

an issue from our review, we must examine the conduct (or lack of

conduct) by the party within the context of all the circumstances.

People v. Perez-Rodriguez, 2017 COA 77, ¶ 27 (“To determine

whether the statement ‘no objection’ or even silence should be

characterized as either deliberate or inadvertent, it is necessary to

consider the objection or silence in the context of its

circumstances.”). And, because “[w]aiver is accomplished by

intent,” we focus on whether the right was “known” and whether it

was relinquished “intentional[ly].” Rediger, ¶ 40 (quoting United

States v. Carrasco-Salazar, 494 F.3d 1270, 1272 (10th Cir. 2007)).

In doing so, we are guided by cases that have decided this issue.

Rediger, ¶¶ 46-47 (defense counsel stated he had read the

instructions and was satisfied with them, and this conduct forfeited

rather than waived the instructional error); Smith, ¶ 22 (defense

counsel’s indication that he “accepted” the jury instructions

forfeited rather than waived the instructional error); Stackhouse,

¶ 17 (defense counsel’s failure to object to the known closure of the


                                   8
  courtroom during voir dire waived the issue on appeal); People v.

  Allgier, 2018 COA 122, ¶¶ 4, 28 (defense counsel’s statement of “no

  objection” to the admission of firearms forfeited rather than waived

  the CRE 403 appellate argument related to the firearms’ admission);

  People v. Kessler, 2018 COA 60, ¶ 37 (defense counsel’s agreement

  that the evidence was admissible waived the admissibility issue on

  appeal); People v. Tee, 2018 COA 84, ¶ 4 (where defense counsel

  affirmatively stated that she was not seeking a mistrial at that time,

  after two jurors engaged in pre-deliberation discussions, counsel

  waived rather than forfeited the issue on appeal); Geisick, ¶ 20

  (defense counsel’s argument that the evidence supported lesser

  non-included offenses forfeited, rather than waived, a sufficiency

  challenge on appeal); People v. Tillery, 231 P.3d 36, 44 (Colo. App.

  2009), aff’d sub nom. People v. Simon, 266 P.3d 1099 (Colo. 2011)

  (defense counsel’s participation in the formulation of an instruction

  waived the instructional error).

                              C.     Analysis

¶ 14   The record in this case reveals that when he entered his plea,

  A.V. knew he would be responsible for paying restitution to the

  victims named in the dismissed counts, and in particular the arson


                                     9
  count. Both he and his attorney signed the written plea agreement

  in which he stipulated to a factual basis and agreed to pay

  restitution to the victims of the dismissed counts. See McCarty v.

  People, 874 P.2d 394, 400 (Colo. 1994) (“[W]here a defendant, as

  part of a plea agreement, consents to restitution, he cannot later

  disavow the restitution obligation.”); People v. Quinonez, 735 P.2d

  159, 164 (Colo. 1987) (“Where a defendant agrees to make

  restitution at the time of entering a plea, he cannot later disavow

  the agreement on the basis that there was no showing that he had

  caused the victim’s injury.”), superseded by statute on other grounds

  as stated in Dubois v. People, 211 P.3d 41, 44 (Colo. 2009).

¶ 15   We are not persuaded by A.V.’s assertion that the stipulated

  facts related only to the burglary count, to which he pleaded guilty,

  and not to the dismissed counts. The language in the plea

  agreement does not contain this limitation, nor did the court’s

  discussion with him. Indeed, during the providency hearing, the

  juvenile court said, “You understand you do not have to plead guilty

  to anything, you can say not guilty, I didn’t do it, or I want my day

  in court?” and A.V. responded, “Yeah.” Then, before imposing

  sentence, the court reiterated that “[a]ny victims on dismissed


                                    10
  counts in individual cases are included in the plea that was made

  in each of those cases, specifically on the [Country Inn] case,

  dismissed counts 2 through 4. Victims identified there are included

  in his plea to Count 1.” Neither A.V. nor his attorney expressed any

  disagreement with this statement or offered to correct it. See People

  v. DiGuglielmo, 33 P.3d 1248, 1251 (Colo. App. 2001) (explaining

  that a defendant must request clarification from the court rather

  than assert on appeal that he or she was confused at the

  providency hearing); cf. People v. Randolph, 852 P.2d 1282, 1283-84

  (Colo. App. 1992) (Because the defendant was convicted of theft by

  receiving, “was not charged with any offense relating to the other

  property,” and the “record is devoid of evidence establishing

  defendant’s involvement in the theft of the personal property,” it

  was error to impose restitution for missing items.).

¶ 16   Still, under our waiver jurisprudence, simply stipulating to a

  factual basis may be insufficient to waive causation where the issue

  of causation is not specifically identified or discussed. Allgier, ¶ 10

  (proposing six possible explanations for counsel’s statement of “no

  objection”). So we look further. The record reveals that the

  prosecutor provided timely notice of the restitution amounts


                                     11
  requested, and A.V. does not claim otherwise. Indeed, because of

  the large amount requested in the Country Inn case, defense

  counsel told the court it was unlikely that she and the prosecutor

  could reach a resolution without a restitution hearing.

¶ 17   Importantly, at the hearing and before presenting any

  evidence, the prosecutor clarified his understanding that A.V.’s

  stipulation to a factual basis included a stipulation to causation. In

  our view, this clarification and defense counsel’s affirmative

  response that this was also her understanding constituted more

  than general acquiescence or a failure to object — it established

  A.V.’s counsel’s knowledge that causation was an issue that was

  not being contested (or proved by the prosecution) at the restitution

  hearing. See Kessler, ¶ 37 (finding that defense counsel’s

  concession that evidence was admissible waived the ability to

  contest admissibility on appeal). We can think of no other reason

  for the prosecutor to raise this issue before the hearing except to

  clarify the scope of his burden of proof at the hearing.

¶ 18   Finally, any possible question that causation remained an

  issue was dispelled by defense counsel’s concession (i.e., intentional

  relinquishment) during argument that A.V. owed $470,874.47 for


                                    12
  the arson-related damages and her specific request that the court

  order restitution in this amount. Counsel never argued that A.V.

  had not caused the fire and did not otherwise hedge her restitution

  request based on an objection to paying any restitution.

  Accordingly, in light of all the circumstances, we conclude that A.V.

  waived any challenge to causation and that we have nothing to

  review in that regard.

           III.    Estimated Repair Costs are Part of Restitution

¶ 19   A.V. next contends that the juvenile court erroneously ordered

  him to pay the estimated repair costs to Country Inn’s insurer. He

  argues that this amount is speculative and that he should only be

  obligated to pay for expenses incurred to date. We disagree.

                  A.   Standard of Review and Applicable Law

¶ 20   We review a trial court’s restitution order for an abuse of

  discretion. People v. Henry, 2018 COA 48M, ¶ 12. A court abuses

  its discretion when it misconstrues or misapplies the law, or its

  decision is manifestly arbitrary, unreasonable, or unfair. Id. We

  will not disturb the court’s determination of restitution if it is

  supported by the record. Id.




                                      13
¶ 21   We review and interpret statutes de novo. People v. Padilla-

  Lopez, 2012 CO 49, ¶ 7; People v. McLain, 2016 COA 74, ¶ 9. When

  construing statutes, we aim to ascertain and give effect to the intent

  of the General Assembly. Padilla-Lopez, ¶ 7. We accord words and

  phrases their plain and ordinary meanings. Id. “Where the

  language is clear, it is not necessary to resort to other tools of

  statutory construction.” Goodman v. Heritage Builders, Inc., 2017

  CO 13, ¶ 17.

¶ 22   Restitution in juvenile cases is governed by the adult

  restitution statute. People in Interest of D.I., 2015 COA 136, ¶ 9.

  “Restitution” is “any pecuniary loss suffered by a victim,” including

  but not limited to certain enumerated types of losses “and other

  losses or injuries proximately caused by an offender’s conduct and

  that can be reasonably calculated and recompensed in money.”

  § 18-1.3-602(3)(a), C.R.S. 2018.

¶ 23   Offenders are required to pay “full restitution” to victims

  harmed by their misconduct. § 18-1.3-601(1)(b), C.R.S. 2018. This

  includes recovery of the actual pecuniary loss suffered by the victim

  as a direct result of the defendant’s conduct, including “anticipated

  future expenses.” See § 18-1.3-602(3)(a). One purpose of


                                     14
  restitution is to make the victim whole to the extent practicable.

  People v. Courtney, 868 P.2d 1126, 1128 (Colo. App. 1993). Other

  purposes include rehabilitation, deterring future criminality, and

  reducing the financial burden on victims and their families, as well

  as compensating them for their losses. § 18-1.3-601(1)(c)-(g). The

  restitution statute must be liberally construed to accomplish these

  goals. § 18-1.3-601(2).

¶ 24   A court bases its restitution order on information provided by

  the prosecuting attorney. § 18-1.3-603(2), C.R.S. 2018. The

  prosecution bears the burden of proving the amount of restitution

  owed by a preponderance of the evidence. People v. Vasseur, 2016

  COA 107, ¶ 15. The defendant must have the opportunity to

  contest the amount of the victim’s loss, but the court need not

  “conduct a mini-trial on the issue of damages.” People v. Johnson,

  780 P.2d 504, 507 (Colo. 1989); accord Vasseur, ¶ 15. More than

  speculation is required for a defendant to bear responsibility for a

  victim’s loss. People v. Stafford, 93 P.3d 572, 576 (Colo. App. 2004).

  But the prosecution is not required to prove restitution by the same

  quality of evidence required in a trial on the merits of the case.

  People v. Rosales, 134 P.3d 429, 433 (Colo. App. 2005).


                                    15
                              B.    Analysis

¶ 25   At the hearing, Country Inn’s owner described his insurance

  policy, with its $1000 deductible, and his belief that the policy limit

  for repairs was $410,000. Yet, the insurer’s attorney and the

  uncontested documentary evidence showed that the insurer had

  paid $470,874.47 in repair expenses as of the date of the hearing.

  The attorney testified that the insurer had obtained an estimate of

  $683,000 to perform all required repair work and that the insurer

  intended to cover repair costs up to that estimated amount.

¶ 26   When challenged on the accuracy of the estimate, the attorney

  admitted that it was based on industry standards and that actual

  costs could be different. He described this difference as a “cost of

  doing business as a construction company” and said any

  differences would be absorbed by the construction company and

  not the insured.

¶ 27   During argument, A.V.’s counsel asked the court to order

  restitution only in the amount paid to date. In particular, she

  argued that the balance to complete the repairs existed only as a

  number in an exhibit, that the insurer’s attorney “had no idea what

  [the] policy limits were,” “couldn’t testify to what amount out of


                                    16
  what had been paid,” and did not know “whether the [estimate] was

  going to be the exact amount.” She reasoned that the inaccuracy of

  the estimate would create a windfall for the insurance company.

¶ 28   Relying on the owner’s testimony, the attorney’s testimony,

  and two exhibits, the juvenile court found that, without considering

  depreciation, the total cost of repairing Country Inn would be in

  excess of $800,000. But, considering the depreciation, the insurer

  agreed to pay $687,365 and had $683,000 in reserves. The court

  rejected A.V.’s inaccuracy argument and found that estimates “are

  permitted in restitution claims and may be considered by [the court]

  for purposes of restitution.” Thereafter, it ordered A.V. to pay

  $681,6004 to the insurer and $1000 to the owner.

¶ 29   We discern no abuse of discretion in the court’s order because

  the record supports it. As the fact finder, the court had the

  authority to determine the weight of the evidence, the witnesses’

  credibility, and ultimately the accuracy of the estimate. See People

  v. Leonard, 167 P.3d 178, 182 (Colo. App. 2007); cf. People v.

  Henson, 2013 COA 36, ¶¶ 18-19 (evidence, including a victim’s


  4 This reflects the $683,000 minus the $1000 deductible and $400
  in attorney fees.

                                    17
  testimony, that supported lost wages was “somewhat thin and

  unclear” but sufficient to support lost wage finding). Moreover, the

  court correctly found that it had the legal authority to consider

  estimated costs. See § 18-1.3-602(3)(a) (restitution includes

  “anticipated future expenses”); Stafford, 93 P.3d at 576 (concluding

  that witness testimony concerning company’s total expenses

  incurred as a result of the defendant’s theft was sufficient to

  support a restitution order); Courtney, 868 P.2d at 1128 (explaining

  how the victim’s estimate of the value of tools inside his stolen car

  was sufficient to support restitution for lost tools). And the record

  demonstrates that A.V. thoroughly cross-examined the attorney on

  the accuracy of the estimates.

¶ 30   Once the prosecution presented competent evidence of the

  estimated expenses, A.V. could have rebutted the estimate by

  offering evidence of its inaccuracy. People v. Miller, 830 P.2d 1092,

  1094 (Colo. App. 1991) (“[I]f the defendant fails to show that the

  information is inaccurate or untrue, the trial court is entitled to rely

  upon the report or statement as submitted.”). Because he did not,

  the juvenile court properly relied on the evidence presented and

  imposed restitution for the total amount of the repairs. Therefore,


                                    18
  we affirm its restitution order with respect to the Country Inn

  losses.

       IV.     Sufficient Evidence Supports the Animal Attractions Order

¶ 31         A.V. next contends that the invoices submitted with Animal

  Attractions’ victim impact statement were insufficient to establish

  restitution and that the prosecution was required to present

  witness testimony to satisfy its burden. We are not persuaded.

                         A.   Standard of Review and Law

¶ 32         A.V. preserved this issue when he objected to the court’s order

  absent witness testimony. We review sufficiency challenges de

  novo. People v. Barbe, 2018 COA 123, ¶ 25; People v. Ortiz, 2016

  COA 58, ¶ 26. We determine “whether the evidence is sufficient in

  both quality and quantity to satisfy the applicable burden of proof.”

  Ortiz, ¶ 26.

¶ 33         To meet its burden of proof, a prosecutor may rely solely on

  victim impact statements. See § 18-1.3-603(2); People v. Hill, 296

  P.3d 121, 126 (Colo. App. 2011). The court may also order

  restitution for victims not named in the counts reflected in the

  judgment of conviction. People v. Foos, 2016 COA 139, ¶ 21; People

  v. Steinbeck, 186 P.3d 54, 60 (Colo. App. 2007) (restitution statute


                                         19
  does not require the defendant be charged with a specific act to be

  ordered to pay restitution); People v Armijo, 989 P.2d 224, 227

  (Colo. App. 1999) (explaining that the restitution statute does not

  authorize an award of restitution to persons not designated in the

  charge, unless the defendant agrees to pay such restitution); see

  also United States v. Thompson, 39 F.3d 1103, 1104 (10th Cir.

  1994) (holding that where the defendant agreed to pay full

  restitution in exchange for the dismissal of forty-seven counts, it

  was proper to order full restitution).

                              B.    Analysis

¶ 34   Before the restitution hearing, Animal Attractions submitted a

  victim impact statement requesting $2564.42 for its losses not

  covered by insurance. Its insurer requested $2938.74 for the

  money it had paid out. Attached to the statement were sales

  receipts documenting the money stolen from the safe and the

  damage to the back door, as well as a statement from its insurer

  documenting the costs related to lost terrariums and reptiles, and

  damage to the security cameras and monitor, safe, pet supplies,

  register, and clean up.




                                     20
¶ 35   Contrary to A.V.’s argument, we are not persuaded that People

  v. Rivera, 250 P.3d 1272 (Colo. App. 2010), where a division of this

  court affirmed a restitution order based on documents and a

  witness statement at sentencing, required the juvenile court to

  receive testimony before ordering restitution here. First, nothing in

  Rivera or in the plain language of the restitution statute requires

  the prosecution to present evidence in the form of testimony. § 18-

  1.3-603(2) (“The court shall base its order for restitution upon

  information presented to the court by the prosecuting

  attorney . . . .”); see also Vasseur, ¶¶ 18-22 (the right of

  confrontation and the rules of evidence do not apply in a restitution

  proceeding). To the contrary, the prosecution may rely solely on

  documentary evidence to meet its burden. See, e.g., People v.

  Stanley, 2017 COA 121, ¶¶ 7-9 (ordering restitution based on

  documents only); People v. Welliver, 2012 COA 44, ¶ 6 (court was

  justified in relying on two documents attached to the presentence

  report in determining the amount of restitution); People v.

  Brockelman, 862 P.2d 1040, 1042 (Colo. App. 1993) (victim impact

  statement and police report established a basis for an order of

  restitution). And when the prosecutor here submitted documents to


                                     21
  support his request, the burden shifted to A.V. to show that the

  requested amount was incorrect. See Miller, 830 P.2d at 1094

  (absent evidence the information is incorrect, the trial court can rely

  on evidence submitted by the prosecutor). Because the documents

  support the court’s order and A.V. offered no rebuttal evidence, we

  conclude that the court’s order was not an abuse of discretion and

  affirm it.

         V.     No Specific Reasonableness Findings Are Required

¶ 36    Relying on section 19-2-918(2), C.R.S. 2018, and People in

  Interest of A.R.M., 832 P.2d 1093 (Colo. App. 1992), A.V. last

  contends that the juvenile court was required to make specific

  reasonableness findings before ordering restitution and that

  $692,806.20 is not a reasonable amount of restitution to be

  awarded against an incarcerated juvenile. Because the General

  Assembly has twice amended the version of the statute interpreted

  by A.R.M., we conclude that A.R.M.’s holding is not relevant here

  and that no abuse of discretion occurred.

¶ 37    The current juvenile restitution statute provides as follows:

               (1) If the court finds that a juvenile who . . . is
               adjudicated a juvenile delinquent has damaged
               the personal or real property of a victim, that


                                       22
            the victim’s personal property has been lost, or
            that personal injury has been caused to a
            victim as a result of the juvenile’s delinquent
            act, the court, in addition to any other
            sentence or commitment that it may impose on
            the juvenile pursuant to section 19-2-907,
            shall enter a sentencing order requiring the
            juvenile to make restitution as required by
            article 18.5 of title 16 and part 6 of article 1.3
            of title 18, C.R.S.

            (2) Restitution shall be ordered to be paid in a
            reasonable manner, as determined by the
            court and in accordance with article 18.5 of
            title 16 and part 6 of article 1.3 of title 18,
            C.R.S.

  § 19-2-918. A.V. relies on the “reasonable manner” language and

  A.R.M. to argue that a court is required to make specific,

  on-the-record findings about the reasonableness of the restitution

  amount and the reasonableness of repayment terms, considering

  whether the restitution would cause serious hardship or injustice to

  the juvenile. He further argues that a court should consider the

  family’s circumstances and the juvenile’s potential ability to pay

  after his release from incarceration.

¶ 38   In A.R.M., the juvenile argued that the statute required the

  court to consider his ability to pay restitution, and that since he

  was incarcerated and unable to pay anything, the order should be



                                    23
  vacated. 832 P.2d at 1096. A division of this court disagreed,

  noting that the juvenile system has a strong interest in

  “encouraging the juvenile to be responsible for the damage he has

  caused,” and so “wherever possible, restitution should be required.”

  Id. It held that a court could order restitution for an incarcerated

  juvenile. Id. However, it further held that,

              at the time restitution is ordered, the court
              must make findings of the reasonableness of
              the restitution amount and the reasonableness
              of the repayment terms. In considering
              whether restitution would cause serious
              hardship or injustice to the juvenile, the court
              may consider family circumstances as well as
              the juvenile’s potential ability to pay after his
              release from incarceration.

  Id.

¶ 39     While we have no disagreement with the division’s logical

  interpretation of the juvenile restitution statute in A.R.M., we are

  precluded from following it because the General Assembly has

  amended the statute twice to remove the language on which A.R.M.

  relied. The version of the statute interpreted by A.R.M. provided

  that

              [i]f the court finds that a juvenile who receives
              a deferral of adjudication or who is adjudicated
              a juvenile delinquent has damaged the


                                     24
            personal or real property of a victim, that the
            victim’s personal property has been lost, or
            that personal injury has been caused to a
            victim as a result of the juvenile’s delinquent
            act, the court shall enter a sentencing order
            requiring the juvenile to make restitution for
            actual damages done to persons or property;
            except that the court shall not order restitution
            if it finds that monetary payment or payment in
            kind would cause serious hardship or injustice
            to the juvenile. Such order shall require
            payment of insurers and other persons or
            entities succeeding to the rights of the victim
            through subrogation or otherwise, if
            appropriate. Restitution shall be ordered in a
            reasonable amount to be paid in a reasonable
            manner, as determined by the court.

  § 19-2-703(4), C.R.S. 1991 (emphasis added).

¶ 40   In 1996, the General Assembly relocated and amended the

  statute, removing the “in a reasonable amount” language. See Ch.

  288, sec. 9, § 19-2-918, 1996 Colo. Sess. Laws 1782. Four years

  later, it amended the statute again and removed the exception

  language that precluded restitution if it “would cause serious

  hardship or injustice to the juvenile.” Ch. 232, sec. 2, § 19-2-918,

  2000 Colo. Sess. Laws 1041-42.

¶ 41   We conclude that these deletions reflect the General

  Assembly’s intent to remove ability to pay and hardship from a

  juvenile court’s consideration when ordering restitution. McLain,


                                   25
¶ 9 (when statutory language is clear we look no further). In doing

so, we recognize the harsh result of our interpretation in this case,

and its arguable inconsistency with other legislative enactments in

recent years aimed at diminishing the punitive aspects and

increasing the rehabilitative aspects of juvenile sentencing. See,

e.g., § 19-2-102(1), C.R.S. 2018 (explaining that the intent of the

juvenile system includes consideration of the “best interests of the

juvenile”); § 19-2-402(1)(c), C.R.S. 2018 (limiting juvenile detention

for juveniles between ten and thirteen years old); Ch. 128, sec. 1,

§ 19-2-517, 2012 Colo. Sess. Laws 439-40 (raising the age of direct-

filing from fourteen to sixteen); see also People in Interest of J.S.R.,

2014 COA 98M, ¶ 31 (“[U]nlike the adult criminal justice system,

the purpose of the juvenile system is primarily rehabilitative, not

punitive.”). Nevertheless, we are bound by the statute’s plain

language, which mandates that the juvenile court order full

restitution for the victims’ losses. See Riley v. People, 104 P.3d 218,

221 (Colo. 2004) (“There is a presumption that the word ‘shall’ when

used in a statute is mandatory.”). Accordingly, we affirm the court’s

orders.




                                   26
                            VI.   Conclusion

¶ 42   The orders of restitution are affirmed.

       JUDGE TERRY and JUDGE NAVARRO concur.




                                   27